DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that the Terminal Disclaimer, filed on March 25th, 2021, has been approved and entered. 
Claims 1-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,541,335. The Applicant submitted a Terminal Disclaimer. The Terminal Disclaimer was approved, and the rejections are withdrawn.
Claim 19 was rejected under 35 U.S.C. 112(b) as being indefinite. The claim has been amended, the withdrawal of the rejection under 35 U.S.C. 112(b) was indicated in the Advisory Action sent on March 24th, 2021. 
Reasons for Allowance
Claims 1-20 are allowed.
In the previous Office Actions, claims 1-20 were indicated allowable when the double patenting rejections are overcome. The reasons for allowance of claims 1-20 were also indicated in the previous Office Actions. The Applicant has filed a Terminal Disclaimer, and the Terminal Disclaimer has been approved by the Office. The submission of the Terminal Disclaimer has placed the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828